DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39, 40 and 42 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Zheng (US2013/0193784), previously cited.
Zheng in figs. 1-5 disclosed a switched reluctance machine exhibiting reduced noise and vibration, the machine comprising a housing 80 comprising a sleeve 85; a central axis comprising a central axis active portion; at least one rotor 75 and at least one stator 20 radially outward from said central axis, said stator comprising a stator outer surface having a stator outer surface; a gap (clearance) between substantially all of said stator outer surface and said sleeve, the gap represents a region of noise dampening around the stator and the rotor; and wherein the sleeve is radially outward from said gap, and only said sleeve and gap are radially outward from said at least one stator, which is radially outward from said at least one rotor, which is radially outward from said central axis active portion; (claim 40) wherein said gap is substantially filled with air; (claim 42) wherein said gap occupies all of the space between the at least one stator and the sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 45 and 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US2013/0193784) in view of Aisin Seiki (GB2293695), cited on applicant’s IDS.
Zheng was silent whereas Aisin Seiki disclosed, in fig. 1 and pages 4 and 5, wherein each stator pole has a winding; wherein at least two of said stator poles form a phase of the switched reluctance machine, and when the phase is energized, at least one of the rotor poles aligns with a stator pole, (claim 45) wherein the machine is a three-phase type; (claim 46) further comprising an electrical control circuit 25 operably attached to the windings of the stator poles.  Therefore, because these two switched reluctance machines  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to employ Aisin Seiki’s teachings in Zheng.
Allowable Subject Matter
Claim 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. Applicant asserts Zheng failed to disclose a gap between substantially the entire stator outer surface and substantially the entire sleeve inner surface.  In response, connecting rods 50 are recessed within the surface of the stator resulting in “a gap between substantially all of said stator outer surface and said sleeve … and only said sleeve and gap are radially outward from said at least one stator”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837